Citation Nr: 0722443	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for B12 deficiency based on 
being anti-intrinsic and anti-parietal.  


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1978 to May 
1999. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO decision.  

A video conference hearing was scheduled at the RO in July 
2007.  The veteran failed to appear for this hearing.  The 
veteran did not demonstrate good cause for his failure to 
appear for the hearing and did not indicate a desire for 
another hearing, as such, the Board will continue with 
appellate review. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	There is no evidence of record that the veteran's B12 
deficiency manifested in service or is otherwise related to 
service.  


CONCLUSION OF LAW

A B12 deficiency was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303  
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
April 2002, prior to the initial decision on the claim, and 
again provided notice in March 2006.  Therefore, the timing 
requirement for a VCAA notice has been met and to decide the 
appeal would not be prejudicial to the claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the March 2006 
letter, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  While the 
timing of this notice was after the initial adjudication, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  The question of the rating 
or effective date is rendered moot as service connection is 
not warranted.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and private medical 
records.  In addition, the RO scheduled a hearing before the 
Board in July 2007 for which the veteran failed to appear.  
The Board also observes that there was no VA examination 
conducted in conjunction with the issue on appeal.  Under the 
VCAA, VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  For reasons discussed in greater 
detail below, the Board finds that the medical evidence of 
record, which consists of the private medical records and 
service medical records, is sufficient to evaluate the 
veteran's claims and a VA examination is not required.

The claimant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  Accordingly, the Board will 
proceed with appellate review.

The veteran claims he is entitled to service connection for a 
B12 deficiency.  

In January 1972, the veteran did not report a B12 deficiency 
upon entry into service and the pre-induction examination was 
negative for a B12 deficiency.  A medical laboratory result 
dated in September 1988 indicated that the veteran's B12 
level was 332 PG/ML with a reference value of 200-978 PG/ML.  
A March 1989 periodic medical examination is negative for B12 
deficiency.  In March 1990, the veteran had normal blood test 
results.  A June 1992 medical report and examination was 
negative for B12 deficiency.  A February 1999 medical history 
report was also negative for B12 deficiency.  

Private medical records dated in December 2000 through 
January 2004 indicate that the veteran had a B12 deficiency 
and received monthly B12 injections.  

The Board finds that the veteran had a B12 deficiency.  The 
first recording of B12 deficiency, according to the medical 
records, was in December 2000.  A B12 deficiency, however, is 
not an injury or disease which results in a disability.  See 
38 C.F.R. § 3.303.  There is no evidence of a disability in 
the evidence of record, but of a deficiency condition.  
Furthermore, there is no medical evidence of records 
indicating that this deficiency incurred in service or was 
aggravated by service.  In fact, the service medical records 
show that the veteran's B12 level was normal in service in 
September 1988 and there is no evidence of a deficiency until 
December 2000, over one year after the veteran left service.  
Additionally, there is no medical evidence of record relating 
the veterans B12 deficiency to service.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a B12 deficiency.  As the benefit-of-the-doubt rule does 
not apply, the veteran's claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for B12 deficiency based on being anti-
intrinsic and anti-parietal is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


